                 1       Vik Nagpal, State Bar No. 214455
                         vnagpal@bremerwhyte.com
                 2       Jeremy S. Johnson, State Bar No. 214989                          JS-6
                         jjohnson@bremerwhyte.com
                 3       Tyler B. McQuillan, State Bar No. 316207
                         tmcquillan@bremerwhyte.com
                 4       BREMER WHYTE BROWN & O’MEARA LLP
                         501 West Broadway, Suite 1750
                 5       San Diego, California 92101
                         Telephone: (619) 236-0048
                 6       Facsimile: (619) 236-0047
                 7       Attorneys for Defendants,
                         ENTERTAINMENT ONE REALITY
                 8       PRODUCTIONS, INC. and PURVEYORS OF POP
                         PRODUCTIONS, INC.
                 9
               10                                    UNITED STATES DISTRICT COURT
               11                                   CENTRAL DISTRICT OF CALIFORNIA
               12
               13 SCOTT FERRELL, an individual,              )        Case No. 2:18-cv-1287-JFW (PLAx)
                                                             )
               14                    Plaintiffs,             )        Judge: Hon. John F. Walter
                                                             )        Ctrm: 7A
               15             vs.                            )
                                                             )        JUDGMENT
               16       ENTERTAINMENT ONE REALITY            )
                        PRODUCTIONS, INC., a California      )        Third-Party Complaint Filed:
               17       corporation; and PURVEYORS OF POP )           August 28, 2018
                        PRODUCTIONS, INC., a California      )
               18       corporation,                         )
                                                             )
               19                    Defendants.             )
                                                             )
               20                                            )
                        ENTERTAINMENT ONE REALITY            )
               21       PRODUCTIONS, INC., a California      )
                        corporation; and PURVEYORS OF POP )
               22       PRODUCTIONS, INC., a California      )
                        corporation,                         )
               23                                            )
                                     Third-Party Plaintiffs, )
               24                                            )
                              vs.                            )
               25                                            )
                        PRIME STORAGE SYSTEMS, INC. dba )
               26       PRIME MOVING, a New Jersey           )
                        corporation,                         )
               27                                            )
                                     Third-Party Defendant.  )
               28                                            )
BREMER WHYTE BROWN &
      O’MEARA LLP
  501 WEST BROADWAY
        SUITE 1700
  SAN DIEGO, CA 92101
                                                               JUDGMENT
      (619) 236-0048
                        1133.249 4851-7379-9298.1
                 1               Third-party plaintiffs ENTERTAINMENT ONE REALITY PRODUCTIONS,
                 2 INC., a California corporation, and PURVEYORS OF POP PRODUCTIONS, INC.,
                 3 a California corporation’s (collectively, “Third-Party Plaintiffs”) motion for entry of
                 4 default judgment against third-party defendant PRIME STORAGE SYSTEMS, INC.,
                 5 a New Jersey corporation doing business as PRIME MOVING (“Third-Party
                 6 Defendant”), came before the Honorable John F. Walter, United States District Court
                 7 Judge.
                 8               It appearing that Third-Party Defendant, having been regularly served with
                 9 process, having failed to plead or otherwise defendant this action, and its default
               10 having been entered, on application of Third-Party Plaintiffs to have the Court and
               11 after having considered the papers and arguments submitted in support thereof, and
               12 good cause appearing therefore,
               13                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Third-Party
               14 Plaintiffs have judgment against Third-Party Defendant as follows:
               15                1.        Amounts paid by third-party plaintiffs ENTERTAINMENT ONE
               16 REALITY PRODUCTIONS, INC., a California corporation; and PURVEYORS OF
               17 POP PRODUCTIONS, INC., a California corporation, to plaintiff Scott Ferrell
               18 (“Plaintiff”) for amounts owed to Plaintiff for damage caused to certain of Plaintiff’s
               19 personal property by third-party defendant PRIME STORAGE SYSTEMS, INC., a
               20 New Jersey corporation doing business as PRIME MOVING: $14,886.01.
               21                2.        Costs to be determined after entry of judgment.
               22                3.        Interest pursuant to 28 U.S.C. section 1961, subdivision (a).
               23
               24 Dated: February 5, 2019
                                                                        Hon. John F. Walter
               25                                                       Judge, United States District Court
               26
               27
               28
BREMER WHYTE BROWN &
      O’MEARA LLP
  501 WEST BROADWAY
                                                                        2
        SUITE 1700
  SAN DIEGO, CA 92101
                                                                    JUDGMENT
      (619) 236-0048
                        1133.249 4851-7379-9298.1
